Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-6, filed 3/28/22, with respect to the claims have been fully considered and are persuasive. The objections and 103 rejections of the claims have been withdrawn. The drawing objections are withdrawn due to the amendments.
Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a vehicle comprising: a battery; and a controller programmed to identify values of parameters of the battery via a parameter estimation algorithm and, responsive to an external power supply being coupled to the vehicle and providing a current to the battery in a presence of a request to identify the values of the parameters, change the current flowing to the battery from a normal charging current to a predetermined continuously varying charge current that causes a residual error of the parameter estimation algorithm to converge toward zero; the prior art fails to disclose the combination with and the further inclusion of the residual error is defined by a difference between a measure of system output and a prediction of an a priori measurement estimate and wherein the system output represents a difference between a value for an open circuit voltage and a value of a terminal voltage.
Regarding Independent Claim 9, the prior art discloses a system for charging a battery of a vehicle comprising: a controller programmed to, responsive to an external power source providing power to the battery during a charge event and in a presence of a request to identify values of parameters of the battery using a parameter estimation algorithm, change a current flowing to the battery from a generally constant current to a predetermined continuously varying charge current that causes a residual error of the parameter estimation algorithm to converge toward zero; the prior art fails to disclose the combination with and the further inclusion of the residual error is defined by a difference between a measure of system output and a prediction of an a priori measurement estimate and wherein the system output represents a difference between a value for an open circuit voltage and a value of a terminal voltage.
Regarding Independent Claim 16, the prior art discloses a method comprising: by a controller, identifying values of parameters of a battery of a vehicle using a parameter estimation algorithm responsive to a request to identify the values; causing a current for charging a battery to be a generally constant current responsive to a charge event when an external power source is coupled to the vehicle; and changing the current to be a predetermined continuously varying current that causes a residual error of the parameter estimation algorithm to converge toward zero responsive to receiving the request to identify parameters of the battery during the charge event; the prior art fails to disclose the combination with and the further inclusion of the residual error is defined by a difference between a measure of system output and a prediction of an a priori measurement estimate and wherein the system output represents a difference between a value for an open circuit voltage and a value of a terminal voltage.
Dependent Claims 2-8, 10-15, 17, and 20 are allowed for their dependence upon allowed independent Claims 1, 9, and 17. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859